Citation Nr: 1600644	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral eye condition.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 30 percent for chronic bronchitis and asthma.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2011, January 2012, August 2012, February 2013, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case was previously before the Board in June 2015 when it was remanded for additional development.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a February 2015 VA Form 9 Appeal, the Veteran marked that he wanted a BVA hearing at a local VA office before a member of the Board and wanted to appeal all of the issues listed on the statement of the case and any supplemental statements of the case.  In a February statement, the Veteran's representative wrote that the Veteran wanted a videoconference hearing.  

The Board notes that while the Veteran received a DRO hearing in June 2015, there is no indication that the Veteran withdrew his request for a hearing before a member of the Board.  The Veteran is entitled to this hearing before deciding his appeal of this claim.  38 C.F.R. §§ 20.700(a) and (e) (2015).  The Board will remand the Veteran's case to schedule a videoconference hearing at the Providence, Rhode Island RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Providence, Rhode Island RO at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2015). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

